DETAILED ACTION
Introduction
1.         This office action is in response to Applicant’s submission filed on 01/29/2021.  Claims 1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.         The drawings filed on 01/29/2021 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (US Patent Pub. No. 2009/0138437), hereinafter Krishnamoorthy, in view of Wu et al. (US Patent Pub. No. 2022/0004720), hereinafter Wu.

Regarding claim 1, Krishnamoorthy teaches a system comprising: 
a non-transitory memory (Krishnamoorthy [0070] One of ordinary skill in the art can appreciate that the invention can be implemented in connection with any computer or other client or server device, which can be deployed as part of a computer network, or in a distributed computing environment, connected to any kind of data store. In this regard, the present invention pertains to any computer system or environment having any number of memory or storage units, and any number of applications and processes occurring across any number of storage units or volumes, which can be used in connection with RDF store database designs and SPARQL to SQL conversion techniques in accordance with the present invention); 
and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Krishnamoorthy [0033] As used in this application, the terms "component," "module," "system," and the like are intended to refer to a computer-related entity, either hardware, firmware, a combination of hardware and software, software, software in execution, firmware, middle ware, microcode, and/or any combination thereof. For example, a component can be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer) 
comprising: 
receiving, 
an input data that includes resource description framework (RDF) triples in an RDF graph (Krishnamoorthy [0039] According to various non-limiting embodiments, computing environment can comprise RDF store database 114 specifically designed for faster triplet access. The provided RDF store database table designs implement key design considerations in order to improve data storage and query performance according to various embodiments of the invention more fully described below. In such embodiments, the invention provides backend storage systems and methods that can handle large volumes of data as well as respond to SPARQL queries 118 on the order of milliseconds. Information about resources can be collected 104 and modeled (106 108 128) according to the principles of the RDF framework via techniques known in the art. Such resources or information about resources can include, but is not limited to, local or remote network resources 100, internet resources 102, local information collections 128, and/or the like, or any combination thereof. In addition, various embodiments of the invention can include a component for storing 110 the various RDF graphs (106 108 128) in the provided de-normalized table design in a conventional relational database management system (e.g., Microsoft.RTM. SQL Server) as the RDF data store 114); 
generating, 
embeddings from the RDF graph (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT), 
wherein the embeddings include a position aware embedding that identifies a position of an RDF triple of the RDF triples in the RDF graph (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).
Krishnamoorthy teaches RDF triples, RDF graphs and position aware embeddings. However, Krishnamoorthy does not teach
receiving, at a data-to-text generation system that includes a generative language model, 
and generating, using the data-to-text generation system, a textual description of the input data based on the embeddings and the RDF graph.
Wu teaches
receiving, 
at a data-to-text generation system (Wu [0006] According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) training a bi-directed graph convolutional neural network (BGCNN) using a plurality of training data sets; (ii) receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples; (iii) creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF triples; and (iv) translating, using the BGCNN, the bidirected graph into a piece of natural language text)
that includes a generative language model (Wu [0006] According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) training a bi-directed graph convolutional neural network (BGCNN) using a plurality of training data sets; (ii) receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples; (iii) creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF triples; and (iv) translating, using the BGCNN, the bidirected graph into a piece of natural language text), 
and generating, using the data-to-text generation system, 
a textual description of the input data based on the embeddings and the RDF graph (Wu [0006] According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) training a bi-directed graph convolutional neural network (BGCNN) using a plurality of training data sets; (ii) receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples; (iii) creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF triples; and (iv) translating, using the BGCNN, the bidirected graph into a piece of natural language text).
Wu is considered to be analogous to the claimed invention because it is in the same field of RDF-to-text generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnamoorthy further in view of Wu to allow for generating text from RDF data. Doing so would allow for more easily converting RDF data to text by using a trained bi-directed graph convolutional neural network (BGCNN) (Wu [0017] Some embodiments of the present invention are directed to using a bi-directed graph convolutional neural network (“BGCNN”) to convert RDF data into natural language text. Some embodiments perform RDF-to-Text generation by learning graph-augmented structural neural encoders, consisting of: (a) bidirected graph-based meta-paths encoder; (b) bidirected graph convolutional networks encoder, and (c) separated attention mechanism for combining encoders and decoder to translate RDF triplets to natural language description).


Regarding claim 2, Krishnamoorthy in view of Wu teaches the system of claim 1.
Krishnamoorthy further teaches
wherein the RDF triple includes words that correspond to a subject, a relation, or an object (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).

Regarding claim 3, Krishnamoorthy in view of Wu teaches the system of claim 1.
Krishnamoorthy further teaches
wherein the position aware embedding includes a position embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies a position of a token that stores a word in the RDF triple from the RDF triples (Krishnamoorthy [0061] According to various non-limiting embodiments of the present invention, SPARQL query 1012 can be parsed prior to conversion by the algorithm component of conversion engine 120 to create an input list. For instance, SPARQL query 1012 can be parsed to create an input list for a conversion algorithm component (e.g., 120) creating an input list comprising a TokenList (e.g., a list of RDF terms [RDF terms maps to word] within the where{ } clause of a SPARQL query where RDF terms are referred to as tokens, which can be of type BlankNode, URI, Literal, or Variable), TripleCount (e.g., a count of triples within the where{ } clause such as one third of total number of RDF terms inside where{ } clause of a SPARQL query), and a SelectList (e.g., a list of variables to be selected by an input SPARQL query). For example, when SPARQL query 1012 is parsed to create an exemplary input list comprising the aforementioned elements, SelectList can contain {?v}, TripleCount can be 2, and TokenList can contain {?p, &lt;http://example.com/name&gt;, ?v, ?v, &lt;http://example.com/address&gt;, "Microsoft"}).

Regarding claim 4, Krishnamoorthy in view of Wu teaches the system of claim 1.
Krishnamoorthy further teaches
wherein the position aware embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
includes a position embedding that identifies a position of a token that indicates whether a word in the RDF triple of the RDF triples is a subject, a relation, or an object (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).

Regarding claim 5, Krishnamoorthy in view of Wu teaches the system of claim 1.
Krishnamoorthy further teaches
wherein the position aware embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
includes a triple role embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies that a token includes a word or an indication of a role of the word in the RDF triple from the RDF triples that corresponds to a subject, an object, or a relation (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).


Regarding claim 7, Krishnamoorthy in view of Wu teaches the system of claim 1.
Krishnamoorthy further teaches
wherein the generating the embeddings further comprises 
generating a token embedding that identifies a token (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that stores a word or an indication of a role of the word in the RDF triple from the RDF triples (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).

Regarding claim 8, Krishnamoorthy teaches a method comprising: 
system configured to execute on a processor (Krishnamoorthy [0033] As used in this application, the terms "component," "module," "system," and the like are intended to refer to a computer-related entity, either hardware, firmware, a combination of hardware and software, software, software in execution, firmware, middle ware, microcode, and/or any combination thereof. For example, a component can be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer), 
an input data that includes resource description framework (RDF) triples in an RDF graph (Krishnamoorthy [0039] According to various non-limiting embodiments, computing environment can comprise RDF store database 114 specifically designed for faster triplet access. The provided RDF store database table designs implement key design considerations in order to improve data storage and query performance according to various embodiments of the invention more fully described below. In such embodiments, the invention provides backend storage systems and methods that can handle large volumes of data as well as respond to SPARQL queries 118 on the order of milliseconds. Information about resources can be collected 104 and modeled (106 108 128) according to the principles of the RDF framework via techniques known in the art. Such resources or information about resources can include, but is not limited to, local or remote network resources 100, internet resources 102, local information collections 128, and/or the like, or any combination thereof. In addition, various embodiments of the invention can include a component for storing 110 the various RDF graphs (106 108 128) in the provided de-normalized table design in a conventional relational database management system (e.g., Microsoft.RTM. SQL Server) as the RDF data store 114);
generating, 
embeddings from the RDF graph (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT), 
wherein the embeddings include a position aware embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies a position of an RDF triple of the RDF triples in the RDF graph (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).
Krishnamoorthy teaches RDF triples, RDF graphs and position aware embeddings. However, Krishnamoorthy does not teach
receiving, at a data-to-text generation system that includes a generative language model,
and generating, using the data-to-text generation system, a textual description of the input data based on the position aware embedding and the RDF graph.
Wu teaches
receiving, at a data-to-text generation system (Wu [0006] According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) training a bi-directed graph convolutional neural network (BGCNN) using a plurality of training data sets; (ii) receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples; (iii) creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF triples; and (iv) translating, using the BGCNN, the bidirected graph into a piece of natural language text)
that includes a generative language model (Wu [0006] According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) training a bi-directed graph convolutional neural network (BGCNN) using a plurality of training data sets; (ii) receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples; (iii) creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF triples; and (iv) translating, using the BGCNN, the bidirected graph into a piece of natural language text),
and generating, using the data-to-text generation system, 
a textual description of the input data based on the position aware embedding and the RDF graph (Wu [0006] According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) training a bi-directed graph convolutional neural network (BGCNN) using a plurality of training data sets; (ii) receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples; (iii) creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF triples; and (iv) translating, using the BGCNN, the bidirected graph into a piece of natural language text).
Wu is considered to be analogous to the claimed invention because it is in the same field of RDF-to-text generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnamoorthy further in view of Wu to allow for generating text from RDF data. Doing so would allow for more easily converting RDF data to text by using a trained bi-directed graph convolutional neural network (BGCNN) (Wu [0017] Some embodiments of the present invention are directed to using a bi-directed graph convolutional neural network (“BGCNN”) to convert RDF data into natural language text. Some embodiments perform RDF-to-Text generation by learning graph-augmented structural neural encoders, consisting of: (a) bidirected graph-based meta-paths encoder; (b) bidirected graph convolutional networks encoder, and (c) separated attention mechanism for combining encoders and decoder to translate RDF triplets to natural language description).

Regarding claim 10, Krishnamoorthy in view of Wu teaches the method of claim 8.
Krishnamoorthy further teaches
wherein the position aware embedding includes a position embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies a position of a token that stores a word in the RDF triple from the RDF triples (Krishnamoorthy [0061] According to various non-limiting embodiments of the present invention, SPARQL query 1012 can be parsed prior to conversion by the algorithm component of conversion engine 120 to create an input list. For instance, SPARQL query 1012 can be parsed to create an input list for a conversion algorithm component (e.g., 120) creating an input list comprising a TokenList (e.g., a list of RDF terms [RDF terms maps to word] within the where{ } clause of a SPARQL query where RDF terms are referred to as tokens, which can be of type BlankNode, URI, Literal, or Variable), TripleCount (e.g., a count of triples within the where{ } clause such as one third of total number of RDF terms inside where{ } clause of a SPARQL query), and a SelectList (e.g., a list of variables to be selected by an input SPARQL query). For example, when SPARQL query 1012 is parsed to create an exemplary input list comprising the aforementioned elements, SelectList can contain {?v}, TripleCount can be 2, and TokenList can contain {?p, &lt;http://example.com/name&gt;, ?v, ?v, &lt;http://example.com/address&gt;, "Microsoft"}).

Regarding claim 11, Krishnamoorthy in view of Wu teaches the method of claim 8.
Krishnamoorthy further teaches
wherein the position aware embedding includes a position embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies a position of a token that indicates whether a word in the RDF triple of the RDF triples is a subject, a relation, or an object (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).

Regarding claim 12, Krishnamoorthy in view of Wu teaches the method of claim 8.
Krishnamoorthy further teaches
wherein the position aware embedding includes a triple role embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies that a token includes a word or an indication of a role of the word in the RDF triple from the RDF triples that corresponds to a subject, an object, or a relation (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).
Regarding claim 14, Krishnamoorthy in view of Wu teaches the method of claim 8.
Krishnamoorthy further teaches
wherein the generating the embeddings further comprises generating a token embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies a token that stores a word or an indication of a role of the word in the RDF triple from the RDF triples (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).

Regarding claim 15, Krishnamoorthy teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (Krishnamoorthy [0033] As used in this application, the terms "component," "module," "system," and the like are intended to refer to a computer-related entity, either hardware, firmware, a combination of hardware and software, software, software in execution, firmware, middle ware, microcode, and/or any combination thereof. For example, a component can be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer)
comprising: 
an input data that includes structured data triples in a structured graph (Krishnamoorthy [0039] According to various non-limiting embodiments, computing environment can comprise RDF store database 114 specifically designed for faster triplet access. The provided RDF store database table designs implement key design considerations in order to improve data storage and query performance according to various embodiments of the invention more fully described below. In such embodiments, the invention provides backend storage systems and methods that can handle large volumes of data as well as respond to SPARQL queries 118 on the order of milliseconds. Information about resources can be collected 104 and modeled (106 108 128) according to the principles of the RDF framework via techniques known in the art. Such resources or information about resources can include, but is not limited to, local or remote network resources 100, internet resources 102, local information collections 128, and/or the like, or any combination thereof. In addition, various embodiments of the invention can include a component for storing 110 the various RDF graphs (106 108 128) in the provided de-normalized table design in a conventional relational database management system (e.g., Microsoft.RTM. SQL Server) as the RDF data store 114); 
generating, embeddings from the structured graph (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT), 
wherein the embeddings include position aware embeddings that identify position of a triple of triples in the structured graph (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).
Krishnamoorthy teaches RDF triples, RDF graphs and position aware embeddings. However, Krishnamoorthy does not teach
receiving, at a data-to-text generation system that includes a generative language model,
and generating, using the data-to-text generation system, a textual description of the input data based on the position aware embedding and the structured graph.
Wu teaches
receiving, at a data-to-text generation system (Wu [0006] According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) training a bi-directed graph convolutional neural network (BGCNN) using a plurality of training data sets; (ii) receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples; (iii) creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF triples; and (iv) translating, using the BGCNN, the bidirected graph into a piece of natural language text)
that includes a generative language model (Wu [0006] According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) training a bi-directed graph convolutional neural network (BGCNN) using a plurality of training data sets; (ii) receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples; (iii) creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF triples; and (iv) translating, using the BGCNN, the bidirected graph into a piece of natural language text),
and generating, using the data-to-text generation system, a textual description of the input data based on the position aware embedding and the structured graph (Wu [0006] According to an aspect of the present invention, there is a method, computer program product and/or system that performs the following operations (not necessarily in the following order): (i) training a bi-directed graph convolutional neural network (BGCNN) using a plurality of training data sets; (ii) receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples; (iii) creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF triples; and (iv) translating, using the BGCNN, the bidirected graph into a piece of natural language text).
Wu is considered to be analogous to the claimed invention because it is in the same field of RDF-to-text generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnamoorthy further in view of Wu to allow for generating text from RDF data. Doing so would allow for more easily converting RDF data to text by using a trained bi-directed graph convolutional neural network (BGCNN) (Wu [0017] Some embodiments of the present invention are directed to using a bi-directed graph convolutional neural network (“BGCNN”) to convert RDF data into natural language text. Some embodiments perform RDF-to-Text generation by learning graph-augmented structural neural encoders, consisting of: (a) bidirected graph-based meta-paths encoder; (b) bidirected graph convolutional networks encoder, and (c) separated attention mechanism for combining encoders and decoder to translate RDF triplets to natural language description).

Regarding claim 16, Krishnamoorthy in view of Wu teaches the non-transitory machine-readable medium of claim 15.
Krishnamoorthy further teaches
wherein the position aware embeddings include a position embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies a position of a token that stores a word in the triple from the triples (Krishnamoorthy [0061] According to various non-limiting embodiments of the present invention, SPARQL query 1012 can be parsed prior to conversion by the algorithm component of conversion engine 120 to create an input list. For instance, SPARQL query 1012 can be parsed to create an input list for a conversion algorithm component (e.g., 120) creating an input list comprising a TokenList (e.g., a list of RDF terms [RDF terms maps to word] within the where{ } clause of a SPARQL query where RDF terms are referred to as tokens, which can be of type BlankNode, URI, Literal, or Variable), TripleCount (e.g., a count of triples within the where{ } clause such as one third of total number of RDF terms inside where{ } clause of a SPARQL query), and a SelectList (e.g., a list of variables to be selected by an input SPARQL query). For example, when SPARQL query 1012 is parsed to create an exemplary input list comprising the aforementioned elements, SelectList can contain {?v}, TripleCount can be 2, and TokenList can contain {?p, &lt;http://example.com/name&gt;, ?v, ?v, &lt;http://example.com/address&gt;, "Microsoft"}).
Regarding claim 17, Krishnamoorthy in view of Wu teaches the non-transitory machine-readable medium of claim 15.
Krishnamoorthy further teaches
wherein the position aware embeddings include a position embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies a position of a token that indicates whether a word in the triple of the triples is a subject, a relation, or an object (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).
Regarding claim 18, Krishnamoorthy in view of Wu teaches the non-transitory machine-readable medium of claim 15.
Krishnamoorthy further teaches
wherein the position aware embeddings include a triple role embedding (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identifies that a token includes a word or an indication of a role of the word in the triple from the triples that corresponds to a subject, an object, or a relation (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).
Regarding claim 20, Krishnamoorthy in view of Wu teaches the non-transitory machine-readable medium of claim 15.
Krishnamoorthy further teaches
wherein the generating the embeddings further comprises generating token embeddings (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT)
that identify a token that stores a word or an indication of a role of the word in the triple from the triples (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy in view of Wu in further view of Delgo et al. (US Patent Pub. No. 2018/0232443), hereinafter Delgo.

Regarding claim 6, Krishnamoorthy in view of Wu teaches the system of claim 1.
Krishnamoorthy further teaches
 wherein the position aware embedding 
includes a tree-level embedding (Krishnamoorthy [0043] As described above, typical native RDF data is stored in the graph or tree format where nodes can have connections between them)
wherein the token stores a word or an indication of a role of the word in the RDF triple from the RDF triples (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).
Krishnamoorthy teaches a tree-level embedding. However, Krishnamoorthy does not teach
“a tree-level embedding that identifies a tree distance from a root of a parsing tree to a level in the parsing tree that includes a token.”
Delgo teaches
that identifies a tree distance from a root of a parsing tree to a level in the parsing tree that includes a token (Delgo [0076] b. For each named entity found in step 1 a corresponding node in the dependency parse tree is identified. This node is defined to be the one which overlaps with the named entity tokens in the original text, and of minimal distance from the root of the parse tree, which also has a dependency tag label which matches a pre-defined set of labels. In one realization, this set is limited to the dependency tags “nobj”, “dobj”, and “iobj” (The dependency tags employed are based on the Universal Dependencies specification, see Universal Dependency Relations. (n.d.). Retrieved Dec. 15, 2016, from (http://universaldependencies.org/u/dep/index.html), the disclosure of which is expressly incorporated by reference herein).
Delgo is considered to be analogous to the claimed invention because it is in the same field of algorithms using a text-to-ontology mapping. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnamoorthy in view of Wu further in view of Delgo to allow for identifying the distance from the root of a parse tree. Doing so would allow the system to perform automated matching where a match may be determined based on scoring, and ranking of correlation (Delgo [0007] A match may be determined based on scoring, and ranking of correlation between properties attributed to a service provider known to the system and user-specified inputs. This may be done by comparing structured background information (properties) obtained in advance and stored relating to service providers and structured information extracted from user input).

Regarding claim 13, Krishnamoorthy in view of Wu teaches the method of claim 8.
Krishnamoorthy further teaches
wherein the position aware embedding (Krishnamoorthy [0043] As described above, typical native RDF data is stored in the graph or tree format where nodes can have connections between them)
wherein the token stores a word or an indication of a role of the word in the RDF triple from the RDF triples (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).
Krishnamoorthy teaches a tree-level embedding. However, Krishnamoorthy does not teach
“wherein the position aware embedding includes a tree-level embedding that identifies a tree distance from a root of a parsing tree to a level in the parsing tree that includes a token,”
Delgo teaches
includes a tree-level embedding that identifies a tree distance from a root of a parsing tree to a level in the parsing tree that includes a token (Delgo [0076] b. For each named entity found in step 1 a corresponding node in the dependency parse tree is identified. This node is defined to be the one which overlaps with the named entity tokens in the original text, and of minimal distance from the root of the parse tree, which also has a dependency tag label which matches a pre-defined set of labels. In one realization, this set is limited to the dependency tags “nobj”, “dobj”, and “iobj” (The dependency tags employed are based on the Universal Dependencies specification, see Universal Dependency Relations. (n.d.). Retrieved Dec. 15, 2016, from (http://universaldependencies.org/u/dep/index.html), the disclosure of which is expressly incorporated by reference herein).
Delgo is considered to be analogous to the claimed invention because it is in the same field of algorithms using a text-to-ontology mapping. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnamoorthy in view of Wu further in view of Delgo to allow for identifying the distance from the root of a parse tree. Doing so would allow the system to perform automated matching where a match may be determined based on scoring, and ranking of correlation (Delgo [0007] A match may be determined based on scoring, and ranking of correlation between properties attributed to a service provider known to the system and user-specified inputs. This may be done by comparing structured background information (properties) obtained in advance and stored relating to service providers and structured information extracted from user input).

Regarding claim 19, Krishnamoorthy in view of Wu teaches the non-transitory machine-readable medium of claim 15.
Krishnamoorthy further teaches
wherein the position aware embeddings include a tree-level embedding (Krishnamoorthy [0043] As described above, typical native RDF data is stored in the graph or tree format where nodes can have connections between them)
wherein the token includes a word or an indication of a role of the word in the triple from the triples (Krishnamoorthy [0065] At 1034, a string variable can facilitate collecting SQL query clause information for constructing a clause of an output SQL query 1016. For instance, a WHERE string variable can facilitate collecting SQL query WHERE clause information for each encountered token in a SPARQL query 1012 (e.g., as indexed by tableName as previously described and tokenPosition, which can indicate respective token position inside the respective triple) for constructing a WHERE clause of an output SQL query 1016. For example, a tokenPosition at first position can be SUBJECT, a tokenPosition at second position can be PREDICATE, and a tokenPosition at third position can be OBJECT).
Krishnamoorthy teaches a tree-level embedding. However, Krishnamoorthy does not teach
“wherein the position aware embeddings include a tree-level embedding that identifies a tree distance from a root of a parsing tree to a level in the parsing tree that stores a token,”
Delgo teaches
that identifies a tree distance from a root of a parsing tree to a level in the parsing tree that stores a token (Delgo [0076] b. For each named entity found in step 1 a corresponding node in the dependency parse tree is identified. This node is defined to be the one which overlaps with the named entity tokens in the original text, and of minimal distance from the root of the parse tree, which also has a dependency tag label which matches a pre-defined set of labels. In one realization, this set is limited to the dependency tags “nobj”, “dobj”, and “iobj” (The dependency tags employed are based on the Universal Dependencies specification, see Universal Dependency Relations. (n.d.). Retrieved Dec. 15, 2016, from (http://universaldependencies.org/u/dep/index.html), the disclosure of which is expressly incorporated by reference herein).
Delgo is considered to be analogous to the claimed invention because it is in the same field of algorithms using a text-to-ontology mapping. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnamoorthy in view of Wu further in view of Delgo to allow for identifying the distance from the root of a parse tree. Doing so would allow the system to perform automated matching where a match may be determined based on scoring, and ranking of correlation (Delgo [0007] A match may be determined based on scoring, and ranking of correlation between properties attributed to a service provider known to the system and user-specified inputs. This may be done by comparing structured background information (properties) obtained in advance and stored relating to service providers and structured information extracted from user input).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy in view of Wu in further view of Han et al. (US Patent Pub. No. 2021/0005182), hereinafter Han.

Regarding claim 9, Krishnamoorthy in view of Wu teaches the method of claim 8.
Krishnamoorthy in view of Wu teaches a generative language model and position aware embeddings. However, Krishnamoorthy in view of Wu does not teach
“further comprising: training the generative language model to generate the position aware embeddings.”
Han teaches
further comprising: training the generative language model to generate the position aware embeddings (Han [0070] Self-attention is the core component of the neural network architectures recently proposed in NLP to achieve the state-of-the art performances in a number of downstream tasks. Transformer successfully replaced recurrent neural networks such as LSTMs with sinusoidal positional encoding and the self-attention mechanism to be context-aware on input word embeddings. BERT took the benefit from the success of Transformer to extend it to the autoencoding based pretraining model, which can be fine-tuned to reach the state-of-the-art performances for various downstream tasks. XLNet, as the very latest state-of-the-art pretraining model, outperformed BERT in a number of downstream tasks from question answering to document ranking, thanks to model training with targets being aware and relative positional encoding like its ancestor of Transformer-XL).
Han is considered to be analogous to the claimed invention because it is in the same field of speech processing which uses language models. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnamoorthy in view of Wu further in view of Han to allow for train the model regarding positional aware encoding. Doing so would improve the quality and performance of acoustic models (Han [0026] The different dilation rates of the streams may improve the performance of the acoustic model; [0003] Accordingly, accurate acoustic models may improve the quality of such applications).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matskevich (US Patent Pub. No. 2016/0275180) discloses natural language processing involving RDF graphs and RDF triplets comprising subject, predicate and object elements (See e.g., Matskevich, Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 7:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656